Petitioner worked as a communications specialist for the State Police. While descending a stairway at her place of employment to obtain a soda from the basement, petitioner caught her heel on a step and grabbed the handrail to prevent herself from falling. She suffered an injury to her lower back and applied for accidental disability retirement benefits. Respondent denied her application, finding that the incident which caused petitioner’s injury did not constitute an accident. Upon our review of the record, we find that this determination is supported by substantial evidence. On her application for accidental disability retirement benefits, claimant stated that her foot "caught or slipped on the stair”. At the hearing, however, she testified that her heel caught on a ripped vinyl tread covering the stair. These inconsistencies raised questions of credibility for the Hearing Officer to resolve. Under the cir*858cumstances presented, the Hearing Officer could rationally find that the incident causing petitioner’s injury was not accidental (see, Matter of Klug v McCall, 224 AD2d 818; cf., Matter of Balduzzi v McCall, 220 AD2d 796). Accordingly, we decline to disturb respondent’s determination.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.